



Exhibit 10.1
boaml_logo.jpg [boaml_logo.jpg]


January 12, 2018




Super Micro Computer, Inc.
980 Rock Avenue
San Jose, California 95131
Attention: Howard Hideshima, CFO


Re: Extension Letter


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of June 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among SUPER MICRO COMPUTER, INC., a
Delaware corporation (the “Company”), the Guarantors (defined therein) which are
party thereto, SUPER MICRO COMPUTER B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) formed under the laws of
the Netherlands and registered with the Trade Register of the Dutch Chamber of
Commerce under number 17102792, as the “Designated Borrower” thereunder and not
as a Guarantor (in such capacity, the “Designated Borrower” and, together with
the Company, the “Borrowers” and each a “Borrower”), the lenders party thereto
(“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent (“Administrative
Agent”), Swingline Lender and L/C Issuer. Capitalized terms used and not
otherwise defined herein shall have the ascribed meanings as set forth in the
Credit Agreement.


(i) As set forth in Section 6.01(a) of the Credit Agreement and as modified
pursuant to that certain extension letter dated as of October 28, 2017 between
Borrowers, Administrative Agent and Lenders (“Prior Extension Letter”), Company
is required to deliver its audited Consolidated and consolidating financial
statements for the fiscal year ending June 30, 2017 (“FYE 2017 Financial
Statements”) together with a Compliance Certificate as required under Section
6.02(b) of the Credit Agreement (“FYE 2017 Compliance Certificate”), by no later
than January 15, 2018 and (ii) as set forth in 6.01(b) of the Credit Agreement,
Company is required to deliver its Consolidated financial statements for the
fiscal quarter ending December 31, 2017 (“Quarterly Financial” and together with
the FYE 2017 Financial Statements, the “Outstanding Financials”) together with a
Compliance Certificate as required under Section 6.02(b) of the Credit Agreement
(“Quarterly Compliance Certificate” and together with the FYE 2017 Compliance
Certificate, the “Outstanding Compliance Certificates”) by no later than
February 14, 2018.
Borrowers have requested that Administrative Agent and Lenders extend the date
by which delivery of the Outstanding Financial Statements and Outstanding
Compliance Certificates is required. Subject to the satisfaction of each of the
conditions set forth herein, Administrative Agent and Lenders hereby extend the
date by which delivery of the Outstanding Financial Statements and Outstanding
Compliance Certificates is required to March 13, 2018 (“Extended Delivery
Date”). The extension set forth above is subject to the following conditions:
(i) by no later than the Extended Delivery Date, Company shall have filed with
the SEC and deliver to Administrative Agent a 10K Annual Report for the fiscal
Year ending June 30, 2017 and


Extension Letter

--------------------------------------------------------------------------------





a 10Q Quarterly Report for the quarters ending September 30, 2017 and December
31, 2017, (ii) Company shall promptly report to Administrative Agent any
findings in the preparation of the FYE 2017 Financial Statements which are
materially different than what was reported in its fiscal year ending June 30,
2017 internally prepared Consolidated and consolidating financial statements
which were previously delivered to Administrative Agent and Lenders by Company
in connection with the Prior Extension Letter (“Internally Prepared
Statements”), and (iii) there shall be no material difference between the
Internally Prepared Statements and the audited FYE 2017 Financial Statements.
Failure to deliver the Outstanding Financial Statements, Outstanding Compliance
Certificate, 10K filed Annual Report for the fiscal Year ending June 30, 2017
and filed 10Q Quarterly Report for the quarters ending September 30, 2017 and
December 31, 2017 by the Extended Delivery Date shall result in an immediate
Event of Default without the benefit of any cure or grace period.
The extension and agreements set forth herein shall be limited precisely as
written and shall not be deemed to be an extension or an agreement to any other
act by any Borrower which is prohibited by the Credit Agreement. Except as
specifically provided above, the extension and agreements set forth herein shall
not constitute a waiver or modification of any of the terms of the Credit
Agreement.
Regards,
 
BANK OF AMERICA, N.A.,
as Administrative Agent and Lender
 
By: /s/ THOMAS R. SULLIVAN
Name: Thomas R. Sullivan
Title: Senior Vice President



                    




Extension Letter

--------------------------------------------------------------------------------





Acknowledged and agreed to
this 12 day of January, 2018:


SUPER MICRO COMPUTER, INC.,
a Delaware corporation
 
By: /s/ HOWARD HIDESHIMA
Name: Howard Hideshima
Title: CFO





SUPER MICRO COMPUTER B.V.,
a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid)
formed under the laws of the Netherlands and
registered with the Trade Register of the Dutch
Chamber of Commerce under number 17102792


 
By: /s/ YIH-SHYAN (WALLY) LIAW
Name: Yih-Shyan (Wally) Liaw
Title: Solely Authorized Statutory Director

                                                        




Extension Letter